Exhibit 10.H

 

OFFICERS AND KEY EMPLOYEES

SUPPLEMENTAL RETIREMENT PLAN OF

CARPENTER TECHNOLOGY CORPORATION

Restated December 9, 1993

As amended through January 1, 2004

 

INTRODUCTION

 

The Officers’ Supplemental Retirement Plan of Carpenter Technology Corporation
(“OSRP”) was authorized by the Board of Directors of Carpenter Technology
Corporation to be applicable effective January 1, 1983 to pay supplemental
pension benefits to certain corporate and division officers of the Company who
qualify for benefits under the General Retirement Plan for Employees of
Carpenter Technology Corporation. Following the expansion of the related
employee deferred compensation plan to include “officers and key employees,”
this Plan and its title were amended to recognize the expanded population under
the employee deferred compensation plan. Effective January 1, 2004, the former
OSRP was amended to be the Officers and Key Employees Supplemental Retirement
Plan of Carpenter Technology Corporation.

 

All benefits payable under this Plan shall be paid out of the general assets of
the Company.

 

Article I - Definitions

 

1.01 “Benefits” shall mean the supplemental retirement benefits payable pursuant
to this Plan.

 

1.02 “Company” shall mean Carpenter Technology Corporation.

 

1.03 “Earnings” shall mean “earnings” as determined under the General Retirement
Plan but also including any amounts deferred pursuant to the Deferred
Compensation Plan for Officers and Key Employees of Carpenter Technology
Corporation.

 

1.04 “Effective Date” shall mean January 1, 1983.

 

1.05 “General Retirement Plan” or “GRP” shall mean the Corporation’s “General
Retirement Plan for Employees of Carpenter Technology Corporation” as in effect
on the last date of a Participant’s employment with the Corporation as a
participant under the General Retirement Plan.

 

1.06 “Adjusted GRP Benefit” shall mean the gross amount of benefits payable to
or on account of the Participant as calculated under the General Retirement Plan
(disregarding any reduction in the amount of benefits under the General
Retirement Plan attributable to any provision therein incorporating limitations
imposed by section 415 of the Internal Revenue Code of 1986, and the regulations
thereunder, as amended).



--------------------------------------------------------------------------------

1.07 “Participant” shall mean any person included in the participation of the
Plan as provided in Article 2.

 

1.08 “Pension Board” shall mean the Pension Board as defined in the General
Retirement Plan.

 

1.09 “Plan” shall mean the Officers and Key Employees Supplemental Retirement
Plan of Carpenter Technology Corporation, as described herein or as hereafter
amended, and the predecessor Officers’ Supplemental Retirement Plan of Carpenter
Technology Corporation.

 

Article 2 - Participation

 

2.01 Every Company or subsidiary employee who is a Participant in both the
General Retirement Plan and the Deferred Compensation Plan for Officers and Key
Employees of Carpenter Technology Corporation shall become a Participant in this
Plan simultaneously with participation in said Deferred Compensation Plan.

 

2.02 A Participant’s participation in the Plan shall terminate if the
Participant’s employment with the Company (or subsidiary) terminates unless at
that time the Participant is entitled to a pension pursuant to the General
Retirement Plan.

 

2.03 A Participant shall become entitled to Benefits hereunder only upon
retirement, death or other termination of employment with the Company and
provided a benefit is payable to or on the Participant’s account under the
General Retirement Plan.

 

Article 3 - Amount and Payment of Benefits

 

3.01 The Benefits shall be payable by the Company coincident with, and to the
same recipient, as shall, in the opinion of the Pension Board, be entitled to
receive pension, co-pension, and/or Surviving Spouse benefits under the General
Retirement Plan. Any such Benefits shall be payable from the general assets of
the Company. The Benefits under this Plan shall be payable under the same terms
and conditions as the benefits payable to or on account of a Participant under
the General Retirement Plan.

 

3.02 The amount of any Benefits payable to or on account of a Participant
pursuant to this Plan shall, before any modification necessary to conform to the
provisions of Section 3.01, be equal to:

 

(a) the Adjusted GRP Benefit (but calculated using Earnings as defined in
Section 1.03 herein to modify the definition of “earnings” contained in the
General Retirement Plan), minus

 

(b) the Adjusted GRP Benefit.



--------------------------------------------------------------------------------

3.03 If a Participant is reemployed by the Company after having been retired and
receiving a pension or after having terminated the Participant’s employment with
the Company for any other reason, the monthly payments under the Plan shall be
discontinued and, upon subsequent retirement or termination of employment with
the Company, the Participant’s Benefits, if any, under the Plan shall be
recomputed in accordance with Sections 3.01 and 3.02 and any Benefits derived
therefrom shall again become payable to such Participant in accordance with the
provisions of the Plan.

 

Article 4 - Administration and Claims

 

4.01 The administration of the Plan, the exclusive power to interpret it, and
the responsibility for carrying out its provisions are vested in the Pension
Board. The expenses of the Pension Board shall be paid directly by the Company.

 

4.02 The claims procedures established under the General Retirement Plan shall
be utilized herein.

 

Article 5 - General Provisions

 

5.01 The establishment of the Plan shall not be construed as conferring any
legal rights upon any Participant or other person for a continuation of
employment, nor shall it interfere with the rights of the Company to discharge
any Participant and to treat the Participant without regard to the effect which
such treatment might have upon the Participant as a Participant in the Plan.

 

5.02 The Company shall have the right to deduct from each payment to be made
under the Plan any required withholding taxes.

 

5.03 Subject to any applicable law, no Benefits under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt so to do shall be void, nor shall any
such Benefits be in any manner liable for or subject to garnishment, attachment,
execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Participant.

 

5.04 The Plan shall be construed in accordance with and governed by the laws of
the Commonwealth of Pennsylvania.

 

5.05 The masculine pronoun shall mean the feminine wherever appropriate.



--------------------------------------------------------------------------------

Article 6 - Amendment or Termination

 

6.01 The Board of Directors of the Company or, when so designated by such Board,
the Human Resources Committee or its designee reserves the right to modify or to
amend, in whole or in part, or to terminate, this Plan at any time. However, no
modification, amendment or termination of the Plan shall adversely affect the
right of any Participant to receive the Benefits granted under the Plan by such
Board of Directors in respect of such Participant as of the date of
modification, amendment or termination.

 

Article 7 - Binding Effect

 

7.01 This Plan shall be a binding obligation upon and shall inure to the benefit
of the Company, its successors and assigns and the Participants and their
beneficiaries, executors, administrators and legal representatives.